Judgments, Supreme Court, New York County (Leslie Snyder, J.), rendered July 28, 1987 and January 27, 1989, respectively, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree and criminal possession of a weapon in the third degree and sentencing him to concurrent indeterminate terms of imprisonment of from five years to life for the narcotics conviction and from IV2 to 4ti years for the weapons conviction, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, among other things, the *217crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Kupferman, J. P., Ross, Kassal, Smith and Rubin, JJ.